Dear Constable Scrantz:
You have requested this office to issue an advisory opinion regarding whether it is a requirement of your position as parish constable to tend to stray dogs on a regular basis.
La.R.S. 3:2771 restricts dogs from running at large on any unenclosed land. La.R.S. 3:2773 is the pertinent statute dealing with the seizure of dogs running at large. It states that "any citizen, or the sheriff, constable, or other police officers of any parish, ward, or municipality" may seize dogs unaccompanied by their owners and running at large. Previous attorney general's opinions have concluded that a reading of this statute puts the responsibility for enforcing La.R.S. 3:2771
squarely upon the sheriff, constable, or other police officers unless thepolice jury delegates a specific agency as the primary enforcer (emphasis added). If the police jury does not delegate any agency specifically, the sheriff, as primary law enforcer and keeper of order in the parish, would have the responsibility. See La. Atty. Gen. Op. No. 95-3 and La. Atty. Gen. Op. No. 83-17.
From the information provided, St. Martin Parish already has a full-time animal control officer. Therefore, the primary dog control officer would be the one hired. The police jury, on their own accord, could delegate the primary responsibility of dog seizure to the constable, but the sheriff, by virtue of his office, is still responsible for law enforcement of all state, parish, and local laws and ordinances in his parish, which would include the enforcement of ordinances controlling the running at large of dogs. See La. Atty. Gen. Op. No. 83-17. If the appointed agency or officer fails at his job, the responsibility would then pass to the sheriff. Therefore, the police jury may delegate authority to seize stray dogs to a particular person or agency. However, the primary responsibility of enforcing the dog seizure ordinances and laws rests with the sheriff.
I believe the above has addressed your concerns. If you have any other inquiries or questions, feel free to contact this office at your convenience.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By:  _____________________ CHARLES H. BRAUD JR. Assistant Attorney General
Date Released:  August 29, 2003